DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 13, and claims dependent thereupon (the remainder of the claims): It is unclear what structure is required by the requirement that the coil element be connected to the metal plates by a “thermal pressing” method.  Typically the term would be given its “plain meaning” as noted in MPEP 2173.01 I but the plain meaning of “thermal pressing” as encompassing any bonding method which involves the application of heat and some amount of pressure is inconsistent with how the term 
The examiner notes that it is possible that “thermal pressing” may be an inadvertent translation error of another term of art, as machine translations of the related application CN 2018-11440964 use “thermo-compression manner” when referring to the limitation and thermocompression bonding/welding is a process known in the art for joining conductive materials. If “thermal pressing” is indeed a translation error, the final paragraph of MPEP 213.02 I. may be of interest. 
For the purposes of examination with regard to the prior art the term is being treated as covering any solid-state joining technique that involves some amount of heat generation and pressure application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5, 7-8, 12-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US Patent 7,697,216 B2) in view of Tong et al (US Patent 7,545,591 B1), Tanaka et al (US Patent 8,885,270 B2), and Lu (US Patent 8,199,421 B2).
With regard to claim 1: Wada discloses a camera module (combination of lens drive device 10 and an undrawn image sensor, see column 5 lines 20-22 and 39-40, the camera module comprising: a metal yoke having an opening (metal yoke is the combination of 16 and 18, both of which are formed of metal per column 5 lines 64-65 and column 7 lines 34-35, the opening of the yoke is the upper open region of element 16 and aperture 180 of 18 which allows light to pass into the module); a holding base 19 connected to the metal yoke to define an inner space, the holding base having a through hole which is corresponding to the opening of the metal yoke (to allow light to pass from the lens region of the module to an attached image sensor); a barrel (combination of 15 and 12) which is movably disposed in the inner space; a plurality of lenses 121-123 disposed in the barrel; a leaf spring pair 31a and 31b which comprises two leaf springs which are located on the same plane and connected to the barrel, with each of the leaf springs comprising at least two positioning holes 312c for connecting to the barrel (see column 11 lines 8-13); and a coil element (combination of drive coils 141 and 142) which surrounds an outer surface of the barrel (see Figure 3B and 3C) with 
Wada does not disclose that the barrel is plastic, that the lens elements are plastic, or that the coil element is connected to the leaf spring by a thermal pressing method.  Wada instead discloses that the coil wire is soldered to the leaf springs, see column 9 lines 1-46.
Use of plastic to form lens barrels and lenses is however well known in the art as a cost saving measure, see Tong column 4 lines 13-25 (regarding the use of plastic for a lens barrel) and Tanaka column 9 lines 20-41 (regarding the use of plastic for lens elements).
Lu teaches that it is desirable to use a thermal pressing method instead of soldering to secure coil ends to leaf springs in a lens module.  See column 1 lines 36-60 discussing drawbacks to using soldering and column 3 line 21 through column 4 line 6 teaching that using a thermal pressing method results in less potential thermal damage to the elements and increases the yield of the process by eliminating flux.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera module of Wada to use plastic for the lenses and lens barrel in order to reduce the cost of the module, and to use a thermal pressing method instead of soldering to connect the coil to the leaf spring pair in order to improve the overall yield of the manufacturing process.
With regard to claim 2: Each of the leaf springs of the leaf spring pair of Wada are disclosed in Figure 5B as comprising: an inner fixing portion 312 connected to the barrel, with the positioning holes being disposed on the inner fixing portion; an outer fixing portion (outer side connecting parts 311a-311d) connected to the holding base (using protrusions 192 on the base, see column 11 lines 4-6); and an elastic portion connected to the inner fixing portion and the outer fixing portion (elastic arm parts 313a-313d).

With regard to claim 3: The inner fixing portion of Wada is drawn as including a thickness reducing area disposed between the at least two positioning holes with the end of the coil element being connected to the thickness reducing portion (see Figure 4B and 5B, the location where the coil wire is affixed is drawn as being notably thinner in the radial direction than the rest of the inner fixing portion, creating a notch on the inside edge of the inner fixing portion.

With regard to claim 5: The Inner fixing portion of Wada comprises a flexible structure disposed between the at least two positioning holes.  This flexible structure is the portion of element 312 which is between the holes, flexible due to being made of the same material in the same thickness as the rest of the leaf spring per column 6 lines 13-20.

With regard to claim 7: The elastic portions of the leaf springs overlap along a radial direction perpendicular to an optical axis. See annotated Figure 5B below, 

    PNG
    media_image1.png
    709
    803
    media_image1.png
    Greyscale


With regard to claim 8: In the Camera of Wada the elastic portion is shown as being disposed such that there exist radial directions perpendicular to the optical axis in which the inner fixing portion 312 and the elastic portion 313a-d of the leaf springs do not overlap.  Figure 5B as annotated below indicates two such radial directions.

    PNG
    media_image2.png
    709
    793
    media_image2.png
    Greyscale


With regard to claim 12: Wada discloses that the camera module is integrated into an electronic device by combining the camera module with an image sensor (see column 5 lines 20-22 and 39-40).

With regard to claim 13: Wada discloses a camera module (combination of lens drive device 10 and an undrawn image sensor, see column 5 lines 20-22 and 39-40, the camera module comprising: a metal yoke having an opening (metal yoke is the combination of 16 and 18, both of which are formed of metal per column 5 lines 64-65 and column 7 lines 34-35, the opening of the yoke is the upper open region of element 16 and aperture 180 of 18 which allows light to pass into the module); a holding base 19 connected to the metal yoke to define an inner space, the holding base having a through hole which is corresponding to the opening of the metal yoke (to allow light to pass from the lens region of the module to an attached image sensor); a barrel (combination of 15 and 12) which is movably disposed in the inner space; a plurality of lenses 121-123 disposed in the barrel; a leaf spring pair (portions 311a-d and 313a-d of elements 31a and 31b) which comprises two leaf springs which are located on the same plane and connected to the barrel, that connection being made via a metal plate pair (portions 312 of elements 31a and 31b) comprising two metal plates which are electrically connected to the leaf springs (due to being formed of the same sheet of conductive metal as the springs)  which each comprise at least two positioning holes 312c for connecting to the barrel (see column 11 lines 8-13); and a coil element (combination of drive coils 141 and 142) which surrounds an outer surface of the barrel (see Figure 3B and 3C) with one end electrically connected to one of the metal plates 
Wada does not disclose that the barrel is plastic, that the lens elements are plastic, or that the coil element is connected to the leaf spring by a thermal pressing method.  Wada instead discloses that the coil wire is soldered to the metal plates, see column 9 lines 1-46.
Use of plastic to form lens barrels and lenses is however well known in the art as a cost saving measure, see Tong column 4 lines 13-25 (regarding the use of plastic for a lens barrel) and Tanaka column 9 lines 20-41 (regarding the use of plastic for lens elements).
Lu teaches that it is desirable to use a thermal pressing method instead of soldering to secure coil ends to leaf springs in a lens module.  See column 1 lines 36-60 discussing drawbacks to using soldering and column 3 line 21 through column 4 line 6 teaching that using a thermal pressing method results in less potential thermal damage to the elements and increases the yield of the process by eliminating flux.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera module of Wada to use plastic for the lenses and lens barrel in order to reduce the cost of the module, and to use a thermal pressing method instead of soldering to connect the coil to the metal plate pair in order to improve the overall yield of the manufacturing process.

With regard to claim 16: The elastic portions of the leaf springs of Wada overlap along a radial direction perpendicular to an optical axis. See annotated Figure 5B below, showing a radial line which overlaps with elements 313d, and 311d.  Similar radial lines can be drawn for the other elastic portions of the leaf springs.

    PNG
    media_image1.png
    709
    803
    media_image1.png
    Greyscale


With regard to claim 18: Each of the metal plates of Wada are shown as including a notch structure for receiving the coil element (as visible in Figures 4B and 5B the positions 302a and 302b where the coils are attached to portions 312 have a notch structure when viewed from above).

Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Wada, Tong, Tanaka, and Lu as applied to claim 1 above, in further view of Hubert et al (US Patent 10,534,154 B2).
With regard to claim 9: Wada does not disclose that the barrel is formed as a threadless structure, instead showing the use of a threaded lens holding portion as part of the barrel.
Hubert teaches that it is preferable to form a lens barrel for use in a camera module as a threadless structure in order to prevent the lens barrel from being loosened by impacts.  See column 1 lines 20-33 teaching the shortcomings of threaded structures, and column 8 line 57 though column 9 line 9 discussing use of a threadless barrel structure instead to prevent the lens from becoming detached from the rest of the camera module with the device in which the module is installed experiences a drop event. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have made the barrel member of Wada to have a threadless design as in Hubert in order to prevent the barrel from coming loose when a device is dropped by a user.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wada, Tong, Tanaka, and Lu as applied to claim 1 above in further view of Zhou (CN 204807787 U, English machine translation attached).
With regard to claims 10 and 11: Wada does not disclose that the lens barrel is such that one end of the barrel away from the holding base is circular-shaped and the other end of the barrel is polygonal-shaped, with the coil element surrounding the end of the barrel which is polygonal-shaped.  The barrel of Wada is instead circular for the entire length of the barrel 
Zhou teaches a camera module arrangement in which the lens barrel includes a polygonal portion around which the drive coil is arranged (best seen in Figures 1, 2, and 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the portion of the circular barrel of Wada around which the coil is disposed and which faces the drive magnets of the camera module to be polygonal in shape in order to improve the stability and efficiency of the actuation as taught by Zhou.

Allowable Subject Matter
Claim 4, 6, 14-15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 4 and 6: The prior art does not teach connecting a coil to a thickness reducing area of the claimed shape, or the inclusion of a strip hole as the flexible structure between positioning holes as claimed.  The prior art does teach a variety of thickness reducing or surface treatment configurations for the attachment point of a coil wire, but these configurations are designed to address issues with attachment methods other than those that would fall under “thermal pressing” interpreted as noted in the 112 rejections above. Such configurations include Nagada 
With regard to claims 14-15 and 17: The claims as written prevent the application of prior art in which the “metal plate pair” is a portion of a single unitary element which includes a leaf spring.  In short the claims require separate elements for the metal plate and the leaf spring.  While the prior art does teach having separate securing elements for coil connection, these elements are not metal plates with at least two positioning holes as claimed.  See Terajima (JP 2011-085682 A); Osada (WO 2016/175210 A1); Inagaki et al (WO 2018/043132 A1); Wang et al (US Patent 10,185,115 B2) and  Nagada (CN 107991752 A, cited above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEON W RHODES, JR/Examiner, Art Unit 2852